Citation Nr: 1203113	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-07 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bladder disability, claimed as urinary frequency and urgency.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain an addendum medical opinion.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding this matter is included in the Duties to Notify and Assist section of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran does not have a bladder disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a bladder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

The Veteran has asserted that service connection is warranted for a bladder disability manifested by urinary frequency and urgency as he first demonstrated those symptoms during active military service.

The service treatment records not contain any complaints, treatment, or findings related to a chronic disability manifested by urinary frequency or urgency.  Indeed, in January 1992, the Veteran complained of lower abdominal pain but he specifically denied having incontinence or dysuria.  Similarly, in August 1996, the Veteran was diagnosed with a urinary tract infection after complaining of swelling in the right groin area; however, he specifically denied having experiencing dysuria, frequency, or urgency.  In short, the service treatment reports are completely negative for any treatment or findings related to a bladder disability manifested by urinary frequency and urgency and multiple reports of medical history reflect that the Veteran consistently denied having frequent or painful urination during service, providing factual evidence against his own claim.

This evidence, as a whole, provides evidence against his claim for service connection for a bladder disability as it tends to show no injury or disease of the bladder in service.

While there is no medical evidence documenting complaints or treatment for urinary frequency and urgency during service, the Veteran has consistently asserted that he first experienced gastrourinary symptoms during active military service.  See March 2009 statement from the Veteran.  The Veteran's report of experiencing these symptoms during service is considered competent lay evidence, as he is competent to provide evidence regarding matters of which he has personal knowledge.  The credibility of the Veteran's report is supported by the post-service treatment records which reflect that the Veteran has complained of various urinary symptoms, including nocturia, incontinence, and frequency, since his first post-service year.  See VA outpatient treatment records dated June 2007 to November 2009.  In December 2007, the Veteran reported that his urinary symptoms began in 2000 but that he never sought care in service because he attributed the symptoms to drinking coffee.  The final assessment was lower urinary tract symptoms, ongoing for seven years.

The Veteran's assertion that he experienced urinary frequency and urgency during service is also supported by a February 2008 medical record, wherein the Veteran's treating physician stated that the Veteran's symptoms of frequency and urgency may have been present for years, including during his late 20s and early 30s.  See private medical records dated from January to February 2008.

The Veteran's complaints of urinary symptoms have been variously characterized as lower urinary tract symptoms, voiding dysfunction, and urethral/bladder spastic disease probably bladder sphincter with urinary retention and frequency.  See VA outpatient treatment records dated December 2007 and January 2008; see also October 2007 VA examination report.  There is also evidence in the record which suggests that the Veteran's symptoms may be related to problems involving his prostate gland.  See VA outpatient treatment records dated December 2007, July 2008, and February 2009.  

Based on the above, the Board remanded the matter in October 2010 to obtain an addendum medical opinion to determine whether the Veteran had a diagnosed bladder disability and if so, to determine the etiology of any such disability.

Pursuant to the October 2010 Board Remand, the Veteran was afforded a VA examination in December 2010.  At that time, the examiner noted her review of the claims file and discussed the Veteran's relevant medical history in detail.  Not only did the December 2010 VA examiner indicate that the Veteran had a normal prostate gland examination in September 2010, she also concluded that the Veteran had "lower urinary tract symptoms of unclear etiology without evidence of prostate gland disease or diagnosis at this time", providing highly probative evidence to a key question in this case:  Whether the Veteran has a disability.  

The VA examiner went further to state that "the veteran does have a diagnosis of lower urinary tract symptoms with unclear etiology" and indicated that those symptoms had onset in service."  However, as discussed in more detail, this is opinion is not favorable to the Veteran's claim for service connection.

It is important for the Veteran to understand that a symptom (such as pain alone) without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  It therefore follows that lower urinary tract "symptoms" such as urinary frequency and urgency, without a diagnosed or identifiable underlying condition, does not constitute a disability for VA compensation purposes.  Indeed, the etiology of the Veteran's lower urinary tract symptoms were unclear to the VA examiner.

While the Veteran has symptoms of a bladder condition, manifested by urinary frequency and urgency (the Veteran himself has indicated he may drink too much coffee), this is inadequate for VA compensation purposes as the Veteran does not have a diagnosed bladder disability.  Indications following examination revealing a "normal" bladder provides highly probative evidence against this claim, outweighing the Veteran's lay statement that he has a disability.  Simply stated, service connection is not available for symptoms of a disability, the Board needs an underlining disability.

Significantly, there is no other evidence of record of a current bladder disability.  Since the record is absent for any objective evidence that the Veteran currently has a disability related to the subjective complaints and symptoms of urinary frequency and urgency, the first criteria for service connection has not been met, making all other issues in this case rendered moot.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).  Simply stated, have a "symptom" that may, or may not, be related to service is not the same as having a disability that is related to service.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a bladder disability during the claim period, that holding is inapplicable.

The only evidence supportive of the Veteran's claims consists of the statements of the Veteran himself.  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, taking the above holdings together, the Board finds that the Veteran's contentions regarding a diagnosis of a bladder disability and the relationship between his claimed disability and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the diagnosis or cause of the claimed disability.

In short, with regard to any statement the Veteran may have made regarding the question of whether he has a bladder disability, the Board must find that any such statement would be outweighed by what can only be described as a lack of evidence regarding a current bladder condition.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a bladder disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As discussed above, the Veteran was afforded a VA examination pursuant to the October 2010 Board Remand.  The Board finds that the RO is in substantial compliance with those Remand instructions as the Veteran's examination results are of record and were discussed in detail above.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2010 VA examination is adequate for VA compensation purposes as the examiner conducted all necessary tests and evaluations to complete a full assessment of the Veteran's genitourinary system.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.
ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


